89 F.3d 826
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Stephen BROWN Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-2323.
United States Court of Appeals, Second Circuit.
Nov. 21, 1995.

Appeal from the United States District Court for the Southern District of New York (Peter K. Leisure, Judge ).
APPEARING FOR APPELLANT:  Stephen Brown, White Deer, Pennsylvania, pro se.
APPEARING FOR APPELLEE:  John M. Hillebrecht, Assistant United States Attorney for the Southern District of New York, New York, New York.
S.D.N.Y.
AFFIRMED.
Before JAMES L. OAKES, J. DANIEL MAHONEY and JOHN M. WALKER, JR., Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the District Court is hereby AFFIRMED.


3
Petitioner-appellant Stephen Brown appeals pro se from an order entered May 24, 1995 in the United States District Court for the Southern District of New York that denied Brown's application for relief pursuant to 28 U.S.C. § 2255.  We affirm substantially for the reasons stated in the opinion of the district court.  See Brown v. United States, No. 94 Civ. 6922(PKL), slip op.  (S.D.N.Y. Mar. 15, 1995).